DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11-9-2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument “these teachings do not disclose or suggest identifying, based on a database or the like, which location determination modules are expected to be able to determine a location in a particular area with an achievable accuracy that satisfies a threshold confidence level. Indeed, Natucci is silent with respect to using information regarding whether a location determination module is expected to be able to determine a location in a particular area and whether that location is expected to be of an accuracy that satisfies a threshold confidence”; the examiner’s position is that the argument include more limitations than the actual claims. For example, the claim requires “identifying available positioning technologies of the plurality of positioning technologies”, details on how this achieved are not specified in the claim; the limitation “wherein the available positioning technologies are positioning technologies of the plurality of positioning technologies that are available for use in the area defined by the geo-fence”, it is a description of the available positioning technologies, not a step in the method; thereby, it is not modifying the method in any meaningful way. And the newly added limitation, “having an achievable confidence in the area defined by the geofence that satisfies the desired confidence, wherein the achievable confidence is determined at least in part based on the respective positioning uncertainty information” it is a possibility and not requirement of the available positioning technologies which is not a step in the method. The examiner invites the applicant to write the claims as limitations performed by the method and/or apparatus, instead of adding descriptions of the operating environment and/or limitations which suggest but fails to require. 
As to the argument: “Natucci does not consider ordering the calling and/or use of the location determination modules based on which location determination modules are expected, within a particular area, to provide a location within the timeout value amount of time that are of at least a desired confidence level. Thus, Natucci fails to teach or suggest identifying available positioning technologies of the plurality of positioning technologies, wherein the available positioning technologies are positioning technologies of the plurality of positioning technologies that are available for use in the area defined by the geo-fence and having an achievable confidence in the area defined by the geofence that satisfies the desired confidence, wherein the achievable confidence is determined at least in part based on the respective positioning uncertainty information, as recited in some form by independent Claims 1 and 16 as amended”; the examiner’s position is that this and the reaming argument they fall for the same reasons as shown above in par. 3.
Therefore, the rejection of record still reads on the claimed limitation. The rejection of record stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natucci, JR. 20140370909

As to claim 1, Natucci, JR. discloses a method, performed by at least a first apparatus [102, 200] (see par. 0020), the method comprising: 
- obtaining geo-fence information at least partially defining a geo-fence [402] (see par. 0021, 0023-0025, 0040);
- obtaining confidence information indicating a desired confidence for triggering the geo-fence, wherein the desired confidence for triggering the geo-fence is determined based at least in part on (a) a program operating on a second apparatus, (b) user input, or (c) a confidence included in the geo-fence information (see par. 0020, 0022, 0032-0033, 0036-0037, 0049-0060); 
- determining respective positioning uncertainty information for an area defined by the geo-fence for respective positioning technologies of a plurality of positioning technologies available in the area defined by the geo-fence (see par. 0032, 0055); 
- identifying available positioning technologies of the plurality of positioning technologies, wherein the available positioning technologies are positioning technologies of the plurality of positioning technologies that are available for use in the area defined by the geo-fence and having an achievable confidence in the area defined by the geofence that satisfies the desired confidence, wherein the achievable confidence is determined at least in part based on the respective positioning uncertainty information (see par. 0052, 0055-0056, 0061); and
- selecting, from the available positioning technologies, at least one preferred positioning technology to be used for evaluating the geo-fence with respect to the second apparatus given information, wherein the selection of the at least one preferred positioning technology tis determined based at least in part on a combination of the desired confidence, the respective positioning uncertainty information and power consumption of respective positioning technologies of the plurality of positioning technologies [404] (see par. 0014-0016, 0026-0027, 0033-0034, 0046-0048, 0061-0065). Natucci, JR. does not clearly disclose details of a second apparatus such as a program, but disclose a server [802] and a cloud [822-828] storing the data (see par. 0089-0094, 0100-0102, 0106-0107); it is obvious, required and/or inherent that a server requires a program. Therefore, it would be obvious to one of the ordinary skills in the art before the effective filing date of the present invention for the first device to provide a second apparatus such as server or cloud; the information for a seamless user experience as disclosed in par. 0101.

As to claim 2, Natucci, JR. discloses the method according to claim 1, wherein the at least one preferred positioning technology enables evaluating the geo-fence with the desired confidence (see par. 0022, 0032-0033, 0036-0037, 0049-0060).

As to claim 3, Natucci, JR. discloses the method according to claim 1, wherein, for selecting the at least one preferred positioning technology, positioning technologies with lower power consumptions are preferred (see par. 0014).

As to claim 4, Natucci, JR. discloses the method according to claim 1, wherein the at least one preferred positioning technology has the lowest power consumption of those positioning technologies enabling evaluating the geo-fence with the desired confidence (see par. 0052).

As to claim 5, Natucci, JR. discloses the method according to claim 1, wherein the selecting of the at least one preferred positioning technology comprises: 
- determining, from a plurality of positioning technologies, those positioning technologies enabling evaluating the geo-fence with the desired confidence; and 
- determining, from those positioning technologies enabling evaluating the geo- fence with the desired confidence, the at least one positioning technology having the lowest power consumption as the at least one preferred positioning method (see par. 0014-0016, 0022, 0026-0027, 0032-0034, 0036-0037, 0046-0065).

As to claim 6, Natucci, JR. discloses the method according to claim 1, wherein the selecting of the at least one preferred positioning technology comprises: 
- determining, from a plurality of positioning technologies, the at least one positioning technology having the lowest power consumption (see par. 0052); 
- checking whether the at least one positioning technology having the lowest power consumption enables evaluating the geo-fence with the desired confidence (see par. 0052);
- using this at least one positioning technology as the at least one preferred positioning technology in case of a positive result of said checking; and 
- repeating said determining and checking with the remaining positioning technologies in case of a negative result of said checking [determination order] (see par. 0014-0016, 0022, 0026-0027, 0032-0034, 0036-0037, 0046-0065)..

As to claim 7, Natucci, JR. discloses the method according to claim 1, wherein the method further comprises: 
- obtaining information on an achievable confidence for the geo-fence defined by the geo-fence information with respect to at least some of the multiple positioning technologies (see par. 0016); and 
- using the information on an achievable confidence in order to determine whether a respective positioning technology enables evaluating the geo-fence with the desired confidence (see par. 0014-0016, 0026-0027, 0032-0034, 0046-0048, 0061-0065).

As to claim 8, Natucci, JR. discloses the method according to claim 7, wherein the method further comprises: 
- obtaining positioning uncertainty information indicating one or more positioning uncertainties of one or more positioning technologies in an area defined by the geo-fence (see par. 0016); and 
- determining, based on the geo-fence information and the positioning uncertainty information, the achievable confidence achievable with a respective positioning technology for the geo-fence defined by the geo-fence information (see par. 0014-0016, 0026-0027, 0032-0034, 0046-0048, 0061-0065).

As to claim 9, Natucci, JR. discloses the method according to claim 1, wherein multiple preferred positioning technologies to be used for evaluating the geo-fence are selected (see par. 0003, 0034).

As to claim 10, Natucci, JR. discloses the method according to claim 1, wherein the geo-fence comprises multiple sub-areas, wherein, for one or more of the multiple sub-areas, at least one preferred positioning technology to be used for evaluating the geo-fence in the respective sub-area is selected (see fig. 7; par. 0014-0016, 0022, 0026-0027, 0032-0034, 0036-0037, 0046-0065).

As to claim 11, Natucci, JR. discloses the method according to claim 1, wherein one or more of the plurality positioning technologies are based on one or more of 
- a cellular communication system; 
- a non-cellular communication system; 
- a communication system providing signals of opportunity [data store];
- a global satellite navigation system; 
- a wireless local area network; 
- a communication system utilizing Wi-Fi technology; 
- a communication system utilizing GSM technology; 
- a communication system utilizing WCDMA technology; 
- a communication system utilizing LTE technology; 
- a communication system utilizing Bluetooth technology; and/or 
- a communication system utilizing UWB technology (see par. 0014-0016, 0026).

As to claim 12-13, Natucci, JR. discloses the method according to claim 1, the method further comprising: 
- providing, to a first apparatus, 
- the geo-fence information at least partially defining the geo-fence; 
- the confidence information indicating the desired confidence for evaluating the geo-fence; and 
- information indicating the least one selected preferred positioning technology to be used for evaluating the geo-fence; wherein the geo-fence information, the confidence information and the information indicating the least one preferred positioning technology are provided to the apparatus as part of a geo-fence definition (see par. 0014-0016, 0020-0027, 0032-0034, 0036-0037, 0046-0065). Natucci, JR. does not clearly disclose providing to a second apparatus, but disclose a server [802] and a cloud [822-828] storing the data (see par. 0089-0094, 0100-0102, 0106-0107); it is obvious that when the information is in a server and/or cloud, the information was provided by a user apparatus. Therefore, it would be obvious to one of the ordinary skills in the art before the effective filing date of the present invention for the first device to provide a second apparatus such as server or cloud; the information for a seamless user experience as disclosed in par. 0101. 

As to claim 14, Natucci, JR. discloses a method, performed by at least a first/second apparatus, the method comprising: 
- obtaining, geo-fence information at least partially defining a geo-fence; 
- confidence information indicating a desired confidence for triggering the geo-fence; wherein the desired confidence for triggering the geo-fence is determined based at least in part on (a) a program operating on the second apparatus, (b) user input, or (c) a confidence included in the geo-fence information and 
- information indicating at least one preferred positioning technology to be used for evaluating the geo-fence with respect to the second apparatus, wherein the at least one preferred positioning technology is selected from a plurality of positioning techniques each being available in an area defined by the geo-fence with respective achievable confidences that satisfies the desired confidence, the at least one preferred positioning technology selected from the plurality of positioning techniques based at least in part on a combination of the desired confidence, respective positioning uncertainty information of the plurality of positioning technologies within the area defined by the geo-fence, and power consumption of respective positioning technologies of the plurality of positioning technologies (see par. 0014-0016, 0020-0027, 0032-0034, 0036-0037, 0052, 0055-0056, 0046-0065). Natucci, JR. does not clearly disclose positioning techniques each identified as being available and obtaining, from at least a first apparatus; but disclose invoking positioning techniques which are available (see par. 0026,0052) and a server [802] and a cloud [822-828] storing the data (see par. 0089-0094, 0100-0102, 0106-0107); it is obvious that in order to invoke a positioning techniques it needs to available in order to function and when the information is in a server and/or cloud, the information was provided by a user apparatus. Therefore, it would be obvious to one of the ordinary skills in the art before the effective filing date of the present invention that each invoked positioning techniques are identified as being available, since it would be a waste of resources invoking a module that is not going to work, and for the first device to provide a second apparatus such as server or cloud; the information for a seamless user experience as disclosed in par. 0101.
positioning techniques each identified as being available in an area defined by the geo-fence
As to claim 15, Natucci, JR. discloses the method according to claim 14, the method further comprising: - evaluating the geo-fence based on the at least one preferred positioning technology (see par. 0014).

Regarding claims 16-20, they are the corresponding apparatus claims of method claims 1 and 5-8. Therefore, claims 16-20 are rejected for the same reasons as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647